Fourth Court of Appeals
                                  San Antonio, Texas
                                      February 27, 2020

                                     No. 04-20-00124-CV

                   Billy STONE d/b/a Stobil Enterprise and All Occupants,
                                        Appellant

                                               v.

  K CLARK PROPERTY MANAGEMENT LLC, Agent for Trans Ventura LLC Series B,
                           Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2020CV00366
                          Honorable J Frank Davis, Judge Presiding

                                        ORDER
        On February 27, 2020, appellant filed an “Urgent Motion Showing Appeal Bond Timely
Filed.” Appellant’s motion shows that he paid a bond in the amount set by the justice of the
peace court associated with his appeal to the county court. This motion does not show that he
paid a bond in the amount set by the county court as is required by Texas Property Code section
24.007 to stay the judgment of the county court pending appeal. After consideration, appellant’s
Urgent Motion Showing Appeal Bond Timely Filed is DENIED.



                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court